Exhibit 10.2

LOGO [g93149img_1.jpg]

Option Agreement

(2000 Equity Incentive Plan)

This document constitutes part of the prospectus covering securities that may be
registered under the Securities Act of 1933.

 

Optionee    Richard D. Snyder Grant Date    Tuesday, April 25, 2006 Vesting
Start Date    Wednesday, February 8, 2006 Exercise Price    $2.17 Option Shares
   600,000

Gateway, Inc. hereby grants the Optionee named above a non-qualified stock
option under the Company’s 2000 Equity Incentive Plan. The Option allows
Optionee to purchase shares of the Company’s Common Stock up to the number of
shares shown by “Option Shares,” above. The Option is effective as of the Grant
Date shown above. The Company will deliver to Optionee certificates for shares
purchased under the Option upon payment of the Exercise Price, subject to the
terms and conditions below.

1. Definitions. Stylized terms used herein have the following meanings:

 

  1.1. “Board” means the Board of Directors of the Company.

 

  1.2. “Code” means the Internal Revenue Code of 1986, as amended.

 

  1.3. “Committee” means the Compensation Committee of the Board.

 

  1.4. “Common Stock” means the Company’s Common Stock, par value $.01 per
share.

 

  1.5. “Company” means Gateway, Inc., a Delaware corporation.

 

  1.6. “Disability” means Optionee’s permanent inability, due to illness,
accident, injury, physical or mental incapacity or other disability, to carry
out effectively Optionee’s duties and obligations in the management of the
Company.

 

  1.7. “Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  1.8. “Exercise” of the Option means the purchase by Optionee of Option Shares
under Section 2.

 

  1.9. “Exercise Price” means the Exercise Price shown above, which is the
closing price per share of the Common Stock on the New York Stock Exchange on
the Grant Date as reported in the Wall Street Journal.

 

  1.10.  “Gateway Companies” means, collectively, the Company and its
subsidiaries. Individually, a “Gateway Company” means any of the Company and its
subsidiaries.

 

  1.11.  “Option” means the option to purchase Common Stock granted Optionee by
this Agreement.

 

  1.12.  “Option Shares” means all shares of Common Stock issued or issuable
upon Option exercise, as adjusted under Section 8.

 

  1.13.  “Plan” means the Company’s 2000 Equity Incentive Plan.

 

  1.14.  “Requirements” has the meaning provided in Section 10.

 

  1.15.  “Securities Act” means the Securities Act of 1933, as amended.

 

  1.16.  “Service” means Optionee’s service as an employee and/or director of
the Company.

2. Exercise. Optionee may exercise the Option, in one or more transactions, to
the extent that it is vested and has not expired. Optionee exercises the Option
by giving a written notice that the Option is to be exercised pursuant to the
Company stock option exercise program established with a Company-approved
broker. Termination of Service or expiration of the Option cannot reverse any
previous, proper Option exercise hereunder.

3. Vesting. Subject to Section 4, and so long as Optionee is in Service, the
Option will vest with respect to one-half of the total number of Option Shares
granted at midnight of the day before each of the first two anniversaries of the
Vesting Start Date.

4. Expiration. When the Option expires, any vested portions become unvested and
can no longer be exercised. The Option expires at the earliest to occur of
(1) midnight of the day before the tenth anniversary of the Grant Date;
(2) midnight of the day before the third anniversary of any termination of
Service for any reason other than death or Disability, if Optionee provided
Service to the Company for six years or more, (3) midnight of the ninetieth day
after any termination of Service for any reason other than death or Disability,
if Optionee did not provide Service to the Company for six years or more; or
(4) midnight of the day before the first anniversary of the date on which the
Optionee ceases Service as a result of death or Disability.

 

2



--------------------------------------------------------------------------------

5. Conformity with Plan. The Option and this Agreement are intended to conform
to the Plan’s provisions. The Plan’s provisions will control in the event of any
inconsistency between them and this Agreement.

6. Withholding of Taxes. The Committee may, as a condition of Option exercise,
require payment by Optionee of, or indemnification from Optionee for, any
withholding or other tax due upon Option exercise.

7. Payments. Any payments by Optionee required under Sections 2 or 6 may be made
either in cash (including certified or cashier’s check, or money order) or by
delivery of other shares of Common Stock already owned by Optionee for at least
six months and to which Optionee has good title, free and clear of all liens and
encumbrances.

8. Adjustments. In the event of any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, combination or
exchanges of shares, or any other similar change affecting the Common Stock, the
Committee will adjust the Exercise Price and the number and type of Option
Shares subject, in each case, to compliance with the Plan and applicable law.

9. Transferability. The Option is personal to Optionee and is not transferable
by Optionee other than (1) by will or the laws of descent and distribution;
(2) by gift or other transfer to Optionee’s spouse or other immediate relative
or to any trust or estate in which Optionee or Optionee’s spouse or other
immediate relative has a substantial beneficial interest, provided that (a) such
transfer is permitted by Rule 16b-3 of the Exchange Act as in effect when such
transfer occurs, and (b) there is a Plan provision permitting such transfer in
full force and effect with respect to such transfer when such transfer occurs;
or (3) pursuant to a qualified domestic relations order (as defined by the
Code). Any transfer of the Option or Option Shares in violation of this
Agreement is void from inception.

10. Registration. The Company is not obligated to issue any shares of Common
Stock upon Option exercise unless (1) such shares have been registered under the
Securities Act or an exemption from such registration is available and otherwise
deemed appropriate by the Committee for such issuance; and (2) such issuance is
in compliance with applicable law and regulations and the requirements of any
stock exchange, quotation service or similar agency on which the Common Stock
may then be listed or quoted (such law, regulations and requirements being
collectively referred to herein as “Requirements”). The Company has no
obligation to so register shares of Common Stock or to so comply with
Requirements.

11. Remedies. Each party is entitled to enforce its rights under this Agreement
and to recover damages for breach. The parties agree that money damages may not
always be an adequate remedy for breach, and in such event the wronged party
may, in its sole discretion, request specific performance and/or injunctive
relief (without posting bond or other security) from any court of competent
jurisdiction to enforce or prevent any breach of this Agreement.

12. Miscellaneous. This Agreement is not an offer and is effective only when
fully signed. All required notices must be in writing and are deemed given upon
delivery if sent with return

 

3



--------------------------------------------------------------------------------

receipt via a reputable delivery service. Deadline times herein refer to
California, USA Pacific Standard Time. No failure or delay to enforce a
provision will be deemed a waiver thereof. The invalidity of any provision will
not affect the validity of any other provision. Descriptive headings are
intended as a convenience and not as operative text. This Agreement is governed
by Delaware, USA law with respect to matters of corporate law and governance and
by the internal law of South Dakota, USA in all other respects. This Agreement
may be signed in counterparts, is the entire and exclusive set of terms and
conditions for transactions made under it and binds and benefits the permitted
successors and assigns of all parties. This Agreement may only be modified by a
writing signed by all parties, unless the modification only enhances Optionee’s
rights, in which case it can become effective with only the Company’s signature.

13. Optionee Acknowledgment. Optionee agrees, represents and acknowledges that
(1) Optionee’s exercise of the Option and purchase of Option Shares will be for
Optionee’s own account or for the account of transferees permitted under
Section 9 and not on behalf of any others; (2) certain laws govern and restrict
Optionee’s right to offer, sell or otherwise dispose of any Option Shares,
unless an exemption from such laws is available and otherwise deemed appropriate
by the Committee; (3) Optionee will not offer, sell or otherwise dispose of any
Option Shares in any way which would cause Optionee or any Gateway Company to
violate any Requirement or require any Gateway Company to register such
disposition under any Requirement; (4) Optionee may be required upon Option
exercise or upon subsequent transfer of Option Shares to furnish representations
and undertakings deemed appropriate by the Committee for compliance with
Requirements; (5) certificates evidencing Option Shares will bear such legends,
if any, deemed appropriate by the Committee for compliance with Requirements;
(6) Optionee will not offer, sell or otherwise dispose of any Option Shares in
violation of any policy of a Gateway Company; (7) the Option is not intended to
be an “incentive stock option” within the meaning of Section 422 of the Code;
(8) nothing in this Agreement prevents Optionee’s removal or change in
compensation as an employee and/or director of the Company in accordance with
the Company’s Certificate of Incorporation or Bylaws or with applicable law;
(9) Optionee only has rights as a stockholder of Option Shares if and to the
extent that Optionee exercises the Option and retains ownership of Option
Shares; and (10) Optionee will be bound by the provisions of this Agreement and
the Plan as of the Grant Date.

The parties, or their respective, authorized representatives, have signed this
Agreement on the dates shown below:

 

OPTIONEE     GATEWAY, INC. Signed:   /s/ Richard D. Snyder     Signed:   /s/
John P. Goldsberry   Richard D. Snyder       John P. Goldsberry   April 26, 2006
      Chief Financial Officer         April 26, 2006

 

4